Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-9 have been allowed.
Claims 10-20 have been rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims partially recite multistage application. There is no description for this limitation. Examiner strongly suggests correcting this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Cline United States Patent 8, 856,913 hereinafter C. 
In regard to claims 10, 16 
C discloses a computer-implemented method, comprising: identifying a set of slow process instance candidates from among a plurality of process instances that comprise a streaming application; determining whether each slow process instance candidate in the set of slow process instance candidates persists as a slow process instance candidate for a predetermined number of invocations of a mitigation policy; identifying the slow process instance candidate as a slow process instance based upon a determination that a slow process instance candidate in the set of slow process instance candidates persists as a slow process instance candidate for the 
In regard to claim 11 
C discloses the computer implemented method of claim 10, wherein one or more of the plurality of process instances is configured to perform a windowed operation on at least one input stream thereof, the windowed operation comprising a window length; (Figure
6; Items 504 and 506) and wherein the predetermined number of mitigation policy invocations is independent of the window length. (Figure 6; Item 516)
In regard to claims 12, 17
C discloses the computer implemented method of claim 10, wherein identifying the set of slow process instance candidates comprises identifying the set based on a relative watermark latency of each of the slow process instance candidate of the set. (Column 9; Line 40)
In regard to claim 13
C discloses the computer-implemented method of claim 10, wherein the mitigation policy is periodically invoked to determine a set of slow process instances and to request an appropriate mitigation measure for the determined set of slow process instances. (Figure 6; Item 518)
In regard to claims 14, 18
C discloses the computer-implemented method of claim 10, wherein implementing the mitigation measure with respect to the identified slow process instance comprises 
In regard to claims 15, 19
C discloses the computer-implemented method of claim 10, further comprising: periodically backing up internal states of the plurality of process instances to facilitate selective relaunching of particular ones of the plurality of process instances of the streaming application. (Column 10; Line 3 resetting necessitates a storage of the connection link as a back-up)
In regard to claim 20
C discloses the system of claim 15, wherein the predetermined time is defined per downstream stage of the streaming application that comprises a removed slow process instance candidate. (Column 5; Lines 20-24)
Response to Applicants’ Remarks and Arguments
Arguments and remarks submitted to the Office have been fully considered and are not persuasive.
In regard the argument which states; “Cline fails to disclose at least “identifying a set slow process instance candidates from among a plurality of process instances that comprise a streaming application, wherein the identification is based on a latency value associated with a respective watermark of each of the slow process instance candidates, wherein the watermark of each of the slow process instance candidates represents an event time associated with a slowest input stream to the slow process instance candidate. ””
Examiner respectfully disagrees.
payload LRU queues are below the minimum transfer rate, this is done by comparing the data rate of the records to a predefined minimum threshold level. If any of the records in the queue are below the minimum transfer, then the protection device performs proactive measures to these connections. The proactive measures include the resetting of these slow transfer rate connections between external devices and server by sending resets packets to the server”
The above passage describes the argued claim language, and makes the submitted argument an invalid one.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-
8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/A.R./
/Amine Riad/
Primary Examiner